Citation Nr: 1447638	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-29 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a claimed right eye disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel




INTRODUCTION

The Veteran served on active duty from September 1953 to September 1955.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the RO.

This matter was remanded by the Board in June 2013 and again in September 2013 and May 2014.  As all indicated development, particularly in the most recent remand, was not undertaken, the Board must again remand this matter for substantial compliance with its previous remand directions.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal was processed using the electronic claims processing system, Veterans Benefits Management System (VBMS).  

There are also documents contained in the Virtual VA electronic filing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of the complete electronic record.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately the Board finds that further RO action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that compliance with remand instructions is neither optional nor discretionary. Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.

In the May 2014 remand, the Board instructed the AOJ to obtain an addendum opinion on the etiology of the claimed right eye disorder from the VA examiner who performed the March 2014 exam.  

The examiner was requested to identify all current right eye disabilities and for each disability identified, indicate whether such is a congenital or developmental defect or refractive error.  If so, the examiner was to indicate whether it is at least as likely as not that there is any additional disability as the result of a superimposed disease or injury during the Veteran's period of service.   She was asked to comment on the March 2009 diagnosis of large angle strabismus of the right eye and the congenital cataracts that was diagnosed in the July 2013 VA examination.

The examiner was specifically asked to provide supporting rationale as opposed to supplying a concise statement rendering the opinion.  For instance, discussion of medical principles that the physician has considering in coming to her opinion is requested.  

In July 2014, the previous examiner provided an addendum opinion regarding the etiology of the current right eye disorders.  She noted diagnoses of cataract, sensory exotropia, and nystagmus.  She further indicated that each of these disorders is congenital and there was no additional disability that is the result of a superimposed disease or injury during period of service.

However, as pointed out by the Veteran's representative in an October 2014 informal hearing presentation, the examiner provided no rationale for any of the conclusions reached, as instructed in the Board's remand.

Given the foregoing, the case must be remanded so that the requested opinion with fully-stated rationale can be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should take all indicated action to deliver the claims folder to the VA examiner who performed the March 2014 examination and provided the July 2014 addendum opinion.  If she is unavailable, another appropriate VA physician should be sought.  

The materials contained in the electronic claims file (VBMS and Virtual VA) should be made available for review by the examiner.  If the examiner does not have electronic access to such documents, the AOJ must ensure that the examiner receives a hard copy printout of any missing documents.    

The examiner is requested to identify all current right eye disabilities and for each disability identified, indicate whether such is a congenital or developmental defect or refractive error.  If so, the examiner should indicate whether it is at least as likely as not that there is any additional disability as the result of a superimposed disease or injury during his period of service. 

If the Veteran has a right eye disability that is not a congenital or developmental defect or refractive error, is it at least as likely as not that such disability had its clinical onset during service or otherwise was due to an event or incident of the period of active service.

In rendering a diagnosis and medical opinion, the examiner is asked to comment on the March 2009 diagnosis of large angle strabismus of the right eye and the congenital cataracts that was diagnosed in the July 2013 VA examination.

In addressing these questions, please provide supporting rationale as opposed to supplying a concise statement rendering the opinion.  For instance, discussion of medical principles that the physician has considering in coming to his/her opinion is requested.  

2. The AOJ then should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

3. After completing the requested actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the response to the preceding paragraphs, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case must be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



